1 Reported in 242 N.W. 723.
The defendant was convicted in the municipal court of Minneapolis of violating the ordinance of that city which prohibits the possession of intoxicating liquor for sale. He appealed from an order denying his motion for a new trial. It is admitted that the defendant was in possession of the liquor and that it was intoxicating, but he denies that the evidence is sufficient to support a finding that he had it in possession for sale. The defendant lived in an apartment house on Sixth avenue south in the city of Minneapolis and in the same apartment building had a one-room apartment in which were found 16 bottles of apricot brandy, 12 bottles of Bourbon whisky, 8 bottles of Scotch whisky, and two whisky glasses. At the time the defendant was arrested he was found in this one-room *Page 204 
apartment, and according to the testimony in behalf of the prosecution there was some conversation from which an inference should be drawn that the defendant intended to sell the liquor. We are of the opinion that the circumstantial evidence is amply sufficient to sustain the conviction.
The order of the municipal court is affirmed.